Holt, J.
(dissenting.)
I dissent. On the former appeal the judgment was reversed mainly for the reason that the trial court had not considered whether the evidence sufficiently supported the verdict. In my opinion it does not, and a new trial should have been granted. Plaintiff's tale as to how he was injured seems to me demonstrably false, namely, that he, walking along a freight train moving at the rate of six miles per hour, was by lurch from a car passing over a low joint in the track struck on the shoulder so that he stumbled along two or three steps and fell so as to get both legs upon the rail in front of the trucks of the car. It cannot be done, unless he wilfully set out to swing his legs over. There was no suction from a train so moving, and no claim that in the lurch plaintiff’s clothing was caught by any projecting bolt.